Citation Nr: 0805067	
Decision Date: 02/12/08    Archive Date: 02/20/08

DOCKET NO.  04-31 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for degenerative arthritis 
of the right shoulder, elbow and arm, to include as secondary 
to service-connected residuals of injury to the right hand.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to March 
1971.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Detroit, Michigan, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The Board notes that in January 2003, the veteran filed 
claims of entitlement to service connection for residuals of 
a right hand injury and for degenerative arthritis of the 
right shoulder, elbow and arm, to include as secondary to his 
right hand injury.  A rating decision dated in October 2003, 
granted service connection for the residuals of the veteran's 
right hand injury and assigned a disability rating of 30 
percent under 38 C.F.R. § 4.71a, Diagnostic Code 5222, and 
deferred the issue of degenerative arthritis of the right 
shoulder, elbow and arm.  The veteran subsequently submitted 
a notice of disagreement (NOD) in August 2004 with the 
disability rating assigned to the residuals of his right hand 
injury, asserting that a 40 percent rating was warranted.  In 
November 2004, the RO issued a second rating decision 
increasing the veteran's disability rating from 30 to 40 
percent.  The Board notes that 40 percent is the maximum 
disability rating available under Diagnostic Code 5222.  See 
AB v. Brown, 6 Vet. App. 35 (1993).  Further, the evaluation 
requested has been assigned.  There is no further allegation 
of error, and the appeal as to this issue is considered 
satisfied.

In February 2004, the RO issued a rating decision that denied 
the veteran's claim of entitlement to service connection for 
degenerative arthritis of the right shoulder, elbow and arm, 
to include as secondary to his right hand injury.  The 
veteran submitted a timely NOD in June 2004 and perfected his 
appeal in August 2004.  This claim came before the Board in 
May 2007, and was remanded for additional development.

In February 2005, a claim for service connection for right 
wrist disability was received.  This matter is referred to 
the RO for action deemed appropriate.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

The Board is cognizant of the fact that the veteran's case 
has been in adjudicative status since 2004, and it has 
already been remanded in the past.  Consequently, the Board 
wishes to assure the veteran that it would not be remanding 
this case again unless it was essential for a full and fair 
adjudication of his claim.

The veteran contends that during inservice hospitalization, 
tissue was taken from his right shoulder to repair his right 
hand gunshot wound and that while at Valley Forge General 
Hospital, his right shoulder was locking up.  His 
representative has requested remand of this case.

In the May 2007 Board remand, the AMC was requested to 
contact the Ann Arbor VA Medical Center (VAMC) to obtain any 
of the veteran's available records from February 1970 to the 
present.  The VAMC was also asked to provide a negative 
response if the requested records were not available.  The 
response from the VAMC dated in May 2007 included only copies 
of electronic records from November 2002 to 2006 and did not 
affirmatively state that earlier, non-electronic records were 
not available.  The Board is obligated by law to ensure that 
the RO/AMC complies with its directives; where the remand 
orders of the Board are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  While it is 
possible that a thorough search for earlier records was made, 
the Board is unable to determine if this is the case.  
Accordingly, the AMC should obtain either the missing records 
or a statement from the VAMC indicating that such records 
(i.e., dated from February 1970 to November 2002) are not 
available.

It also appears that the AMC failed to request from the 
Department of the Army any additional medical records from 
the 106th General Hospital in Japan, dated in February and 
March 1970.  The veteran was subsequently transferred to 
Valley Forge General Hospital in March 1970.  There was also 
no attempt to obtain additional records from this facility.  
The only records from Valley Forge General Hospital in the 
claims file were submitted by the veteran.  The AMC should 
request records from these sources, or from whatever 
additional sources are deemed appropriate to obtain the 
missing records.

After obtaining any available medical records from the Ann 
Arbor VAMC from February 1970 to November 2002, the 106th 
General Hospital in Japan and Valley Forge General Hospital, 
the veteran must be afforded a new VA examination.  The 
examination provided to the veteran in August 2003 did not 
include a review of the veteran's claims file.  As the United 
States Court of Appeals for Veterans Claims (Court) explained 
in Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), the 
Board may consider only independent medical evidence to 
support its findings.  The Court went on to say that, if the 
medical evidence of record is insufficient, the Board is free 
to supplement the record by seeking an advisory opinion, 
ordering a medical examination or citing recognized medical 
treatises in its decisions that clearly support its ultimate 
conclusions.  Colvin at 175.  For the reasons described 
above, the veteran's claim must be remanded for another VA 
examination.

Accordingly, the case is REMANDED for the following action:

1.  The AMC should request any 
additional available medical records 
from the Ann Arbor VAMC from February 
1970 to November 2002.  All efforts to 
obtain VA records should be fully 
documented and the Ann Arbor VAMC must 
provide a negative response if the 
records are not available.

2.  The AMC should request any 
additional available service medical 
records dated in February and March 
1970 from the 106th General Hospital in 
Japan.  The AMC should contact any 
source deemed necessary.  All efforts 
to obtain these records should be fully 
documented and a negative response must 
be provided if the records are not 
available.

3.  The AMC should request any 
additional available service medical 
records from the Valley Forge General 
Hospital dated from March to July 1970.  
All efforts to obtain these records 
should be fully documented and a 
negative response must be provided if 
the records are not available.

4.  After obtaining the available 
records as indicated above, the veteran 
should be scheduled for a new VA 
examination.  The VA examiner MUST 
review pertinent documents in the 
veteran's claims file in conjunction 
with the veteran's examination.  This 
must be noted in the examination 
report.  The examiner should discuss 
the nature and etiology of the 
veteran's degenerative arthritis of the 
right shoulder, elbow and arm.  
Specifically, the examiner should 
provide a medical opinion(s) as to the 
likelihood that the veteran's current 
right shoulder, elbow, and arm 
disabilities are (1) the result of a 
disease or injury in service and (2) 
secondary to the veteran's service-
connected residuals of a right hand 
injury in service.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

5.  After completing the above action and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim should be readjudicated.  
If the claim remains denied, a 
supplemental statement of the case should 
be provided to the veteran and his 
representative.  After they have had an 
adequate opportunity to respond, this 
issue should be returned to the Board for 
further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 
12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

